Case 3:19-cv-01936-RDM Document 56 Filed 06/08/20 Page 1 of 1

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

DEBORA KITCHEN, individually and
as ADMINISTRATRIX OF THE ESTATE :
OF SHAWN KITCHEN, : NO. 3:19-CV-1936
Plaintiff
(JUDGE MARIANI)
v.

CLINTON COUNTY, WELLPATH LLC
fikia CORRECT CARE SOLUTIONS,
LLC; KARL PECHT; HOLLY BARRETT;
CHRISTAL MILLER; CYNTHIA MANN;
ASHELY BECHDEL; CATHY PERRY;
[FIRST NAME UNKNOWN] POWELL;
[FIRST NAME UNKNOWN] MOORE;
[FIRST NAME UNKNOWN] MUTHLER;
and [FIRST NAME UNKNOWN]
WATSON,

Defendants.

AND NOW, THIS 8TH DAY OF JUNE 2020, upon consideration of Defendants
Clinton County, Powell, Moore, Muthler and Watson’s Motion To Dismiss (Doc. 22) and all

accompanying briefs and for the reasons set forth in the accompanying memorandum

opinion, IT IS HEREBY ORDERED THAT Defendants’ Motion is DENIED.

=.
\

 

 

Robert B. Mariani
United States District Judge
